DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7, 8, 11-13, 15-17 and 21-28 are allowed. Applicant’s arguments, filed 3/3/2021, with respect to the 103 rejections previously set forth have been fully considered and are persuasive.  This determination is also made in light of Applicant’s amendments to the claims lowering the pH as in the independent claims. Therefore, the prior art rejections previously set forth have been withdrawn.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. C.G. Moore on 5/12/2021.
The application has been amended as follows: 
IN THE CLAIMS:
	Claim 7: line 10, after “reduce the amount of kaurenoic acid in” and before “steviol glycoside composition.”, deleted “the” and inserted  - - a resulting - - .

Claims 11-13, 15-17, and 21-26: line 1 of the claims, deleted “A method” and substituted therefor - - The method - - .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claims recite a method for preparing a steviol glycoside composition and a method for reducing kaurenoic acid of a steviol glycoside composition, comprising the steps of preparing a steviol glycoside composition comprising kaurenoic acid, combining the composition with a solvent mixture comprising at least 75% organic solvent and water up to 25% by weight, and crystallizing a steviol glycoside composition from the solution, wherein the crystallization is carried out at a pH of 5.0 or below, thereby reducing the amount of kaurenoic acid in the steviol glycoside composition. The closest prior art teaches similar methods but does not teach the method steps of combining a steviol glycoside composition with the claimed solvent mixture and crystallizing at a pH of 5.0 or below. The closest prior art teaches either using higher pH levels, generally around a neutral pH, and uses water as the main solvent. In addition, none of the prior art recognizes a need to reduce the level of kaurenoic acid or acknowledge that reducing a pH during crystallization results in a reduced amount of kaurenoic acid in the resulting steviol glycosides composition. As argued by Applicant, in discussing suitable solvents to use for the disclosed methods, the prior art of Bridges teaches of using solvents in which rebaudioside B has limited solubility or is insoluble, and Furlano teaches that . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        5/12/2021